Opinion by
Head, J.,
We are persuaded important and material conditions now exist which were nonexistent at the time the order of the Public Service Commission here appealed from, was entered. As we view the situation now, the commission should reexamine this case. When it was submitted, without argument, B. & O. R. R. v. Pub. Service Com. Wilson intervenor, 66 Pa. Superior Ct. 403, was pending. That case, originating on the Washington branch of the appellant railroad, probably invited and certainly received from the commission a broad order covering a large question. After a judgment had been entered by this court in the Wilson case, the complaint, on which the proceeding rested, was withdrawn, and it necessarily followed the rates there challenged remain operative. If the order here complained of continues to be controlling, there will be in force one schedule of rates for the transportation of cream'and milk on one, not conspicuously extensive, branch line of the system hefetofore operated by appellant. There will be at the same time a different schedule, each with the force of public law behind it, governing the carrying charge of all of the milk and cream carried by appellant, either in interstate or intrastate commerce. We cannot discover in the record anything to warrant us in assuming the commission then foresaw that such a result would follow from, the order entered.
Meantime, there has been action taken by the Federal government that may have some radical effect on the rates to be charged by a great railroad system engaged *424in the transportation _of the countless things which men _ must use.
We have concluded, therefore, this case should be further considered by the commission, and the record is remitted to them for that purpose.
The order of the Public Service Commission is reversed and set aside, and the record is remitted for such further consideration by the commission as may be warranted. The costs of this appeal to follow the final order to be hereafter entered.